Certiorari, 361 U. Si 810, to the United- States Court of Appeals for the Fifth Circuit. The motion to strike Items 1 and 2 of the cross-designation and amended cross-designation of parts of the record to be printed is granted;' The motion to strike other portions-of- the cross-designation and amended cross-designation is denied without' prejudice to such further order of the Court as to the taxation of costs as it may deem proper if it appears that the respondents have caused unnecessary parts of the record to be printed. Rule 36, Par. 7.